Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-9-2007

King v. Lindsay
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-3174




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"King v. Lindsay" (2007). 2007 Decisions. Paper 226.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/226


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 07-3174
                                      ___________

                                  ANDREW M. KING,
                                             Appellant

                                            v.

                                CAMERON LINDSAY,
                                Warden, U.S.P. Canaan

                      ____________________________________

                    On Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                         (D.C. Civil Action No. 07-cv-00375)
                     District Judge: Honorable Sylvia H. Rambo
                     ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                 November 7, 2007
                Before: SLOVITER, BARRY and WEIS, Circuit Judges

                           (Opinion filed November 9, 2007)
                                     ___________

                                       OPINION
                                      ___________

PER CURIAM

      Andrew King appeals the District Court’s order denying his petition filed pursuant

to 28 U.S.C. § 2241. For the following reasons, we will affirm the District Court’s

judgment.
       The procedural history of this case and the details of King’s claims are well known

to the parties, set forth in the District Court’s thorough opinion, and need not be discussed

at length. In his § 2241 petition, King argued that he was entitled to credit on his federal

sentence for time served before trial. The District Court denied the petition, and King

filed a timely notice of appeal.

       We have jurisdiction under 28 U.S.C. § 1291 and exercise plenary review over the

District Court’s legal conclusions. Cradle v. U.S. ex rel. Miner, 290 F.3d 536, 538 (3d

Cir. 2002). While King makes several arguments regarding the timing and the reasons for

the pretrial detention at issue, he does not dispute that the time was credited towards his

state sentence for a parole violation. As explained by the District Court, under 18 U.S.C.

§ 3585(b), a defendant can only receive credit towards a federal sentence for prior

custody “that has not been credited against another sentence.”

       For the above reasons, as well as those set forth by the District Court, we will

affirm the District Court’s order. King’s motion to expedite the appeal is denied as moot.




                                              2